ICJ_105_UseOfForce_SCG_BEL_2000-09-08_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. BELGIUM)

ORDER OF 8 SEPTEMBER 2000

2000

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. BELGIQUE)

ORDONNANCE DU 8 SEPTEMBRE 2000
Official citation:

Legality of Use of Force ( Yugoslavia v. Belgium),

Order of 8 September 2000, 1 C.J. Reports 2000, p. 149

Mode officiel de citation:

Licéité de l'emploi de la force ( Yougoslavie c. Belgique),
ordonnance du 8 septembre 2000, C.J. Recueil 2000, p. 149

 

ISSN 0074-4441
ISBN 92-1-070868-7

 

Sales number
N° de vente:

792

 

 
8 SEPTEMBER 2000

ORDER

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. BELGIUM)

LICÉITÉ DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. BELGIQUE)

8 SEPTEMBRE 2000

ORDONNANCE

 

 
149

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2000

8 septembre 2000

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. BELGIQUE)

ORDONNANCE

Le vice-président de la Cour internationale de Justice, faisant fonction
de président en l'affaire,

Vu l’article 48 du Statut de la Cour et les articles 31 et 79 de son Règle-
ment,

Vu l'ordonnance du 30 juin 1999, par laquelle la Cour a fixé au 5 jan-
vier 2000 et au 5 juillet 2000 les dates d'expiration des délais pour le
dépôt. respectivement, d'un mémoire de la République fédérale de You-
goslavie et d'un contre-mémoire du Royaume de Belgique:

Considérant que, le 5 juillet 2000, la Belgique a déposé certaines excep-
tions préliminaires d’incompétence et d'irrecevabilité:

Considérant qu'en conséquence, en vertu des dispositions du para-
graphe 3 de l'article 79 du Règlement de la Cour, la procédure sur le fond
est suspendue et qu’il échet de fixer un délai dans lequel la Partie adverse
pourra présenter un exposé écrit contenant ses observations et conclu-
sions sur les exceptions préliminaires:

Considérant que, au cours d’une réunion que le vice-président, faisant
fonction de président en l'affaire, a tenue avec les agents des Parties le
6 septembre 2000, la Yougoslavie a indiqué qu'elle aurait besoin de neuf
mois pour la préparation de cet exposé écrit; et considérant que la Bel-
gique n'a pas fait objection à ce qu’un tel délai soit fixé, tout en souli-
gnant qu'elle attendait de la Yougoslavie que celle-ci réponde spécifique-
ment aux exceptions préliminaires soulevées par le Gouvernement belge.

4

 

2000
8 septembre
Rôle général
n° 105
LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 8 IX 00) 150

Compte tenu des vues des Parties et des circonstances particulières de
l'espèce,

Fixe au 5 avril 2001 la date d'expiration du délai dans lequel la Répu-
blique fédérale de Yougoslavie pourra présenter un exposé écrit conte-

nant ses observations et conclusions sur les exceptions préliminaires sou-
levées par le Royaume de Belgique;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le huit septembre deux mille, en trois exemplaires, dont
l’un restera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement de la République fédérale de Yougo-
slavie et au Gouvernement du Royaume de Belgique.

Le vice-président,
{ Signé) Sui Jiuyong.
Le greffier,
{ Signé) Philippe COUVREUR.
